UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-7637


MARION BEASLEY, JR., a/k/a Marion Beasley El, Jr.,

                    Petitioner - Appellant,

             v.

STATE OF NORTH CAROLINA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:14-cv-00448-NCT-LPA)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Beasley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Marion Beasley, Jr., seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing his 28 U.S.C. § 2254 (2012) petition.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on August 29, 2017. The

notice of appeal was filed on December 13, 2017. * Because Beasley failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




         *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                               2